Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
In view of the examiner’s amendment below, claims 1 and 15 are allowable. Claims 10-12 and 17-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species C and D, as set forth in the Office action mailed on December 21st 2020, is hereby withdrawn and claims 10-12 and 17-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sandon Duncan on May 7th 2021.

The application has been amended as follows: 

	Claims 5-8 are cancelled.
	Claims 1, 3, 4, 9, 15 and 21-23 are amended as follows:
	1.	An assembly for replacing a native heart valve, the assembly comprising:
a prosthetic heart valve comprising an annular metal frame and a valve member disposed in an interior of the metal frame, wherein the metal frame is made of a shape-memory material, and wherein the metal frame includes connecting features extending from an outlet end of the metal frame, the valve member configured to direct blood flow towards the outlet end; and
a delivery apparatus comprising: 
a handle;
a shaft comprising a proximal end portion and a distal end portion, wherein the proximal end portion is coupled to the handle and the distal end portion is releasably coupled to the prosthetic heart valve, wherein the distal end portion comprises an annular end piece that is entirely continuous around a central lumen, the end piece having recesses that receive the connecting features of the frame;
a delivery sheath; and
a hydraulic power source operatively connected to the delivery sheath; 
wherein the prosthetic heart valve is positioned within the delivery sheath in a radially compressed state; 
wherein the hydraulic power source is configured to move the delivery sheath in a first axial direction relative to the prosthetic heart valve to uncover the prosthetic heart valve and allow the prosthetic heart valve to self- expand from the radially compressed state to a radially expanded state; and
wherein the hydraulic power source is also configured to move the delivery sheath in a second axial direction relative to the prosthetic heart valve to cause the delivery sheath to recover and radially compress the prosthetic heart valve from the radially expanded state to the radially compressed state.


3.	The assembly of claim 1, wherein the annular metal frame comprises an inlet end opposite the outlet end inlet end outlet end outlet end inlet end 
 
4.	The assembly of claim 1, wherein:


the first axial direction is from the inlet outlet outletinlet

	9.	The assembly of claim 1, wherein the and the connecting features heart valve and the shaft.

15.	An assembly for replacing a native heart valve, the assembly comprising:
a prosthetic heart valve comprising an annular metal frame and a valve member disposed in an interior of the metal frame, wherein the metal frame is made of a shape-memory material, and wherein the metal frame includes connecting features extending from an outlet end of the metal frame, the valve member configured to direct blood flow towards the outlet end; and
a delivery apparatus comprising: 
a handle;
a shaft comprising a proximal end portion and a distal end portion, wherein the proximal end portion is coupled to the handle and the distal end portion is releasably coupled to the prosthetic heart valve;
a delivery sheath; and
a hydraulic power source operatively connected to the delivery sheath;
wherein the prosthetic heart valve is positioned within the delivery sheath in a radially compressed state; 
wherein the distal end portion of the shaft includes a cylindrical end piece that is entirely continuous around a central lumen, the cylindrical end piece having a plurality of recesses configured to receive the connecting features extending from the outlet end of the metal frame to form a releasable connection between the prosthetic heart valve and the shaft;
wherein the hydraulic power source is configured to move the delivery sheath proximally relative to the prosthetic heart valve to allow the prosthetic heart valve to partially self- expand from the radially compressed state to a partially radially expanded state where the prosthetic heart valve remains coupled to the distal end portion of the shaft; and
wherein the hydraulic power source is also configured to move the delivery sheath distally relative to the prosthetic heart valve to cause the delivery sheath to radially re-compress the prosthetic heart valve from the partially radially expanded state toward the radially compressed state.

21.	The assembly of claim 4, wherein the plurality of recesses comprises radially extending pins on the distal end portion of the shaft, wherein the  connecting features have rounded ends with openings in the rounded ends, and wherein the pins are positioned in the openings to form the releasable connection. 

22.	The assembly of claim 15, wherein the connecting features have rounded ends with openings in the rounded ends, and wherein the pins are positioned in the openings to form a releasable connection between the prosthetic heart valve and the delivery apparatus.

23.	The assembly of claim 4, wherein is defined by a curved wall that encloses a proximal end of the recess and circumferential sides of the recess, and wherein the connecting features of the frame comprise terminal ends that have a curved shape that corresponds to the curved walls.

New claims 26 and 27 are added as shown below:
26.	(New)  The assembly of claim 1, wherein the metal frame has an inlet end opposite from the outlet end, and the inlet end is flared. 

27.	(New)  The assembly of claim 15, wherein the metal frame has an inlet end opposite from the outlet end, and the inlet end is flared. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the method of delivering a prosthetic heart valve as recited in the allowed claims.  For example, Tuval et al. disclose the assembly for replacing a native heart valve as made of record in the previous Office action.  However, Tuval et al. fail to disclose, inter alia, connecting features connected to an end of a valve frame through which blood flow is regulated out of by the valve (an outlet end), and the connecting features being connected to a shaft of a delivery device.  Furthermore, Tuval et al. (US 2008/0071361) discloses recesses on a continuous outer surface of a shaft end-piece for receiving posts of a heart valve (Figure 12E).  However, the posts are only connected to an end of the valve through which blood flow is regulated into (an inlet end).  The prior art of record fails to make obvious these missing features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771